DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III claims 16-30 in the reply filed on 11/11/21 is acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/11/21, 7/13/21, and 1/23/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for receiving” and “means for identifying” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18, 30-32, 44, and 45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. (U.S. 2020/0059398) (hereinafter “Pan”).  Pan teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 16, “a method of wireless communication performed by a user equipment, comprising:  receiving a grant for a communication of multiple repetitions, wherein the multiple repetitions are to be transmitted using multiple, different transmit 
Lastly, “identifying the multiple, different transmit beams based at least in part on at least one of:  the grant, the multiple repetitions, information identifying the multiple, different transmit beams, or a rule for identifying the multiple, different transmit beams” is anticipated by the WTRU that may sweep/switch WTRU Rx beams in a subsequent beam sweeping opportunity (beam identification) in response to (based on) the received UL grant as spoken of on page 13, paragraph [0143].
Regarding claim 17, “wherein the multiple, different transmit beams are to be received by the user equipment” is anticipated by the TRP that may sweep/switch TRP Tx beams and/or the WTRU (user equipment) that may sweep/switch WTRU Rx beams in a subsequent beam sweeping opportunity as spoken of on page 13, paragraph [0143].
Regarding claim 18, “wherein the grant identifies a transmit beam for a first repetition of the communication, and wherein at least one of the multiple, different-2-PATENT U.S. Patent Application No. 16/633,399Attorney Docket No. 0097-0349NAT/175913transmit beams is identified based at least in part on the transmit beam for the first repetition and based at least in part on the rule” is anticipated by the WTRU (user equipment) that receives a response (grant for communication) regarding a requested beam sweeping or switching from a TRP, where the response indicates the number of repetitions involved, as well as whether the beam sweeping and/or switching is based on time units or sub-time units (rule), and where the requested beam sweeping or switching (via multiple, different transmit beams) is scheduled via a UL grant as shown in Figure 6 and spoken of on page 13, paragraph [0143].  
Regarding claim 30, “a user equipment for wireless communication, comprising: a memory; -5-PATENT U.S. Patent Application No. 16/633,399and Attorney Docket No. 0097-0349NAT/175913one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: receive a grant for a communication of multiple repetitions, wherein the multiple repetitions are to be transmitted using multiple, different transmit beams” is anticipated by the WTRU (user equipment) that receives a response (grant for communication) regarding a requested beam sweeping or switching from a TRP, where the response indicates the number of repetitions involved, and where the requested beam sweeping or switching (via multiple, different transmit beams) is scheduled via a UL grant as shown in Figure 6 and spoken of on page 13, paragraph [0143]; where the WTRU 102 of Figure 1B includes a processor 118 coupled to memory 130, 132.
Lastly, “identify the multiple, different transmit beams based at least in part on at least one of: the grant, the multiple repetitions, information identifying the multiple, different transmit beams, or a rule for identifying the multiple, different transmit beams” is anticipated by the WTRU that may sweep/switch WTRU Rx beams in a subsequent beam sweeping opportunity (beam identification) in response to (based on) the received UL grant as spoken of on page 13, paragraph [0143].
Regarding claim 31, “wherein the multiple, different transmit beams are to be received by the user equipment” is anticipated by the TRP that may sweep/switch TRP 
Regarding claim 32, “wherein the grant identifies a transmit beam for a first repetition of the communication, and wherein at least one of the multiple, different-2-PATENT U.S. Patent Application No. 16/633,399Attorney Docket No. 0097-0349NAT/175913transmit beams is identified based at least in part on the transmit beam for the first repetition and based at least in part on the rule” is anticipated by the WTRU (user equipment) that receives a response (grant for communication) regarding a requested beam sweeping or switching from a TRP, where the response indicates the number of repetitions involved, as well as whether the beam sweeping and/or switching is based on time units or sub-time units (rule), and where the requested beam sweeping or switching (via multiple, different transmit beams) is scheduled via a UL grant as shown in Figure 6 and spoken of on page 13, paragraph [0143]. 
Regarding claim 44, “a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment, cause the user equipment to: receive a grant for a communication of multiple repetitions, wherein the multiple repetitions are to be transmitted using multiple, different transmit beams” is anticipated by the WTRU (user equipment) that receives a response (grant for communication) regarding a requested beam sweeping or switching from a TRP, where the response indicates the number of repetitions involved, and where the requested beam sweeping or switching (via multiple, different transmit beams) is scheduled via a UL grant as shown in Figure 6 and spoken of on page 13, paragraph 
Lastly, “identify the multiple, different transmit beams based at least in part on at least one of: the grant, the multiple repetitions, information identifying the multiple, different transmit beams, or a rule for identifying the multiple, different transmit beams” is anticipated by the WTRU that may sweep/switch WTRU Rx beams in a subsequent beam sweeping opportunity (beam identification) in response to (based on) the received UL grant as spoken of on page 13, paragraph [0143].
Regarding claim 45, “an apparatus for wireless communication, comprising: means for receiving a grant for a communication of multiple repetitions, wherein the multiple repetitions are to be transmitted using multiple, different transmit beams” is anticipated by the WTRU (user equipment) that receives a response (grant for communication) regarding a requested beam sweeping or switching from a TRP, where the response indicates the number of repetitions involved, and where the requested beam sweeping or switching (via multiple, different transmit beams) is scheduled via a UL grant as shown in Figure 6 and spoken of on page 13, paragraph [0143]; where the WTRU 102 of Figure 1B includes a processor 118 (means) coupled to memory 130, 132.
Lastly, “means for identifying the multiple, different transmit beams based at least in part on at least one of: the grant, the multiple repetitions, information identifying the multiple, different transmit beams, or a rule for identifying the multiple, different transmit beams” is anticipated by the WTRU that may sweep/switch WTRU Rx beams in a .
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 20, 22, 29, 34, 36, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Kim (U.S. 2014/0307654).
20 and 34, Pan teaches claims 16 and 30 as described above.  Pan does not explicitly teach “wherein the information identifying the multiple, different transmit beams identifies a respective transmit beam for each repetition of the multiple repetitions”.
However, Kim teaches a method and apparatus for beamforming in a mobile wireless communication environment, where a downlink training signal (information) is repeatedly transmitted while sequentially switching a total of Nb transmit beams (multiple, different transmit beams) for each of a total of Na antennas; where the number of repetitions of the downlink signal corresponds to (identifies) the number of transmit beams for each of all antennas of the mobile station 602 as spoken of on page 9, paragraph [0105].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the transmit beam/repetition correspondence taught in Kim to the system of Pan in order to improve the signal repetition transmission by providing signal repetition in accordance with the current amount of transmit beams being utilized in the system as spoken of on page 9, paragraphs [0105]-[0106] of Kim.
Regarding claims 22 and 36, Pan teaches claims 16 and 30 as described above.  Pan does not explicitly teach “wherein the information identifying the multiple, different transmit beams identifies a set of transmit beams, and wherein the multiple, different transmit beams are identified from the set of transmit beams based at least in part on information indicating a correspondence between the multiple, different transmit beams and the multiple repetitions”.
Kim teaches a method and apparatus for beamforming in a mobile wireless communication environment, where a downlink training signal (information) is repeatedly transmitted while sequentially switching a total of Nb transmit beams (set of transmit beams) for each of a total of Na antennas; where the number of repetitions of the downlink signal corresponds to the number of transmit beams for each of all antennas of the mobile station 602 as spoken of on page 9, paragraph [0105].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the transmit beam/repetition correspondence taught in Kim to the system of Pan in order to improve the signal repetition transmission by providing signal repetition in accordance with the current amount of transmit beams being utilized in the system as spoken of on page 9, paragraphs [0105]-[0106] of Kim.
Regarding claims 29 and 43, Pan teaches claims 16 and 30 as described above.  Pan does not explicitly teach “wherein the multiple, different transmit beams are determined based at least in part on at least one of a beam cycling technique or a frequency hopping technique”.
However, Kim teaches a method and apparatus for beamforming in a mobile wireless communication environment, where a downlink training signal (information) is repeatedly transmitted while sequentially switching a total of Nb transmit beams (multiple, different transmit beams) for each of a total of Na antennas; where the number of repetitions of the downlink signal corresponds to (identifies) the number of transmit beams for each of all antennas of the mobile station 602 as spoken of on page 9, paragraph [0105]; and where information about the total number, cycle and pattern of beam measurement slots (beam cycling technique) may be provided to the mobile station 602 as spoken of on page 19, paragraph [0203].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the transmit beam/repetition correspondence taught in Kim to the system of Pan in order to improve the signal repetition transmission by providing signal repetition in accordance with the current amount of transmit beams being utilized in the system as spoken of on page 9, paragraphs [0105]-[0106] of Kim.
Allowable Subject Matter
14.	Claims 19, 21, 23-28, 33, 35, and 37-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
  
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467